Citation Nr: 1604667	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1984.  

This case comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a January 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  In November 2015 the Veteran received notice that the Veterans Law Judge who conducted his January 2012 videoconference hearing was unavailable to participate in a decision in his appeal, and that his appeal would be reassigned to another Veterans Law Judge for a decision.  38 U.S.C. § 7107(c) (West 2014 & Supp. 2015); 38 C.F.R. §§ 19.3(b), 20.707 (2015).  In December 2015 the Veteran indicated that he did not wish to appear at another Board hearing.

The Board previously remanded this claim in February 2014, January 2015, and July 2015.  

The issues of whether new and material evidence have been presented to reopen claims of entitlement to service connection for a lower back disability, left ear hearing loss, memory loss, bilateral hand disability and bilateral eye disability (other than tear film insufficiency) have been raised by the record in a December 2015 claim form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran claims service connection for a bilateral foot disability.  At the January 2012 hearing he attributed feet pain to wearing combat boots during service.  He reported that he was diagnosed with a foot skin condition and continued to experience feet pain in the years since service.

Service treatment records show treatment for a left ingrown toenail in November 1983.  The Veteran's left large toe was visibly swollen, tender to touch, and filled with pus.  He was diagnosed with a left ingrown toenail on his great toe that was surgically removed.  

The Veteran was provided a VA foot examination in March 2014.  March 2014 left foot X-rays showed small os peroneum and minimal changes at the big joint of the great toe.  The examiner noted that no records were reviewed, and that the Veteran reported in-service treatment for a left ingrown toenail in November 1983.  The examiner further noted that the Veteran's toenail had grown back.  The Veteran's virtual file was reviewed in August 2014, when an additional opinion was provided.  The examiner opined that the left ingrown toenail was more likely as not related to military service.  However, the examiner did not indicate whether the Veteran had a current disability.  Accordingly, a subsequent VA foot examination was scheduled. 

The Veteran was provided a new VA foot examination in April 2015.  During the examination, the Veteran reported bilateral foot numbness and left foot cramps.  April 2015 bilateral foot X-rays showed bilateral pes planus and tiny posterior calcaneal spurs with mild degenerative joint disease in the big joint of the left great toe with narrowing and articular sclerosis.  The diagnoses included mild osteoarthritis of the great toes and mild pes planus (flat feet).  The examiner noted that the Veteran had local surgery for an ingrown toenail in service.  The April 2015 examiner stated that such problem had completely resolved and that a current examination of the left foot revealed a completely normal great toenail.  The examiner determined that the Veteran's claims for ongoing left foot pain were not substantiated by the medical records.  He indicated that the Veteran's current complaints of bilateral foot numbness were more than likely related to lower back degenerative disc disease or degenerative joint disease with lower extremity radiculopathy.  

The April 2015 examiner submitted an addendum to the VA foot examination in September 2015.  The examiner opined that it is less likely than not that the Veteran's current bilateral foot osteoarthritis and pes planus are related to military service.  As rationale, the examiner stated that service treatment records only document a left ingrown toenail surgery which is unrelated to osteoarthritis and pes planus bilaterally.   

Although the Veteran was provided two VA foot examinations, neither examiner addressed whether the Veteran had a skin condition on his feet, as required by the February 2014 remand.  At the January 2012 hearing, the Veteran claimed symptoms of athlete's foot.  Therefore, a new VA examination is necessary to determine whether the Veteran has a current skin disability of the feet, and if so, to obtain a medical opinion as to the etiology of that disability.  

In August 2008 the Veteran completed an authorization form for VA to obtain treatment records from Dr. P.S., a private physician.  The RO sent Dr. P.S. a letter requesting the Veteran's treatment records in October 2008.  The letter was returned to the RO due to an incorrect address and in November 2008 the RO sent the Veteran a letter requesting a correct address for Dr. P.S.  During the January 2012 hearing, the Veteran reported that he has received treatment from various private treatment providers for a bilateral foot disability.  The Veteran again reported that he received treatment from Dr. P.S. for athlete's foot and indicated that he would obtain these records.  Although some private treatment records have been requested and obtained, it appears that there are additional records that have not yet been obtained, as required by the previous remand orders.    

On a December 2015 claim form, the Veteran reported that since March 2003 he received treatment at the North Texas VA Medical Center in Dallas, Texas.  Although the claims file contains treatment records from this facility, the records start in January 2009.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the location and name of any VA or private medical facility where he has received post-service treatment for a foot disability (including treatment records since 2003 from the North Texas VA Medical Center not already associated with the claims file, and Dr. P.S. identified during the January 2012 hearing), to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a foot disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documents in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA. 

If any records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file. 

2. Thereafter, schedule the Veteran for a new VA examination to determine the nature and etiology of any current skin disability of the feet. All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any skin disability of the feet identified (i.e. any skin disability of the feet diagnosed since June 2008, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current skin disability of the feet had its onset during service, is related to the Veteran's ingrown toenail in service in November 1983, is related to the prolonged use of thick socks and shoes in service with inadequate opportunities to change footwear, or is otherwise the result of a disease or injury in service?

The examiner must provide reasons for each opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity thereof, the examiner must provide a reason for doing so.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.).

3.  Thereafter, the RO should readjudicate the claim on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

